UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6886


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

LARRY D. HILL, JR.,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. W. Earl Britt, Senior District Judge. (4:13-cr-00028-BR-1; 4:17-cv-00019-
BR)


Submitted: November 30, 2017                                Decided: December 13, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam opinion.


Larry D. Hill, Jr., Appellant Pro Se. Joshua Bryan Royster, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Larry D. Hill, Jr., appeals the district court’s decision granting the Government’s

motion to release funds from Hill’s inmate trust account to satisfy his restitution

obligation, pursuant to 18 U.S.C. § 3664(n) (2012), and the court’s order denying Hill’s

motion for reconsideration. 1 Hill also seeks to appeal the district court’s dismissal of his

Fed. R. Civ. P. 60(d) motion as an unauthorized, successive 28 U.S.C. § 2255 (2012)

motion. We affirm in part and dismiss in part.

       With respect to the district court’s decisions concerning the release of funds from

Hill’s inmate trust account, we have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Hill,

No. 4:13-cr-00028-BR-1 (E.D.N.C. May 24, 2017; July 11, 2017).

       As for the district court’s dismissal of Hill’s Rule 60(d) motion, we observe that

the district court granted the Government’s motion to release funds and dismissed Hill’s

Rule 60(d) motion in the same May 24, 2017, order. Hill’s notice of appeal from that

order designated only the court’s decision to grant the Government’s motion to release

funds. Accordingly, we conclude that the notice of appeal did not confer jurisdiction on

this court to review the district court’s dismissal of Hill’s Rule 60(d) motion. See Fed. R.

App. P. 3(c)(1)(B); Jackson v. Lightsey, 775 F.3d 170, 175-76 (4th Cir. 2014).


       1
        Hill did not file a new or amended notice of appeal from the district court’s order
denying his motion for reconsideration. However, Hill’s informal brief may serve as the
functional equivalent of a notice of appeal from the reconsideration order. See Smith v.
Barry, 502 U.S. 244, 248-49 (1992).


                                             2
       Although Hill has filed a motion to amend his notice of appeal in this court, which

might serve as the functional equivalent of a notice of appeal, see Smith 502 U.S. at

248-49, Hill did not file the motion until August 10, 2017, 2 after the 60-day appeal period

expired. See Fed. R. App. P. 4(a)(1)(B). Moreover, Hill did not obtain an extension or

reopening of the appeal period. See Fed. R. App. P. 4(a)(5), (6). Because “the timely

filing of a notice of appeal in a civil case is a jurisdictional requirement,” Bowles v.

Russell, 551 U.S. 205, 214 (2007), we lack jurisdiction to review the district court’s

dismissal of Hill’s Rule 60(d) motion.

       For these reasons, we affirm the district court’s decision granting the

Government’s motion to release funds and the court’s order denying Hill’s motion for

reconsideration. We dismiss Hill’s appeal from the district court’s dismissal of his Rule

60(d) motion and deny Hill’s motions to amend his notice of appeal and to compel. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                     AFFIRMED IN PART;
                                                                     DISMISSED IN PART




       2
         For the purpose of this appeal, we assume that the date appearing on the motion
is the earliest date it could have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                             3